


EXHIBIT 10.15




QUITCLAIM DEED




FOR VALUE RECEIVED, Martin Clemets, an individual whose mailing address is 1028
East Larch, Osburn, ID 83849 ("Grantor"), hereby conveys, releases remises and
forever quit claims unto at Northern Adventures, Inc., a Nevada corporation,
whose mailing address is 441 West 14th Avenue, Spokane, WA. 99202, ("Grantee"),
all of Grantor's rights, title and interests in and to those certain unpatented
mining claims, situated, lying and being in the County of Stevens, state of
Washington, more particularly described on Exhibit A attached hereto and by this
reference in corporate herein as if set forth in full (the "Claims").




TOGETHER WITH all and singular the tenements, hereditaments, appurtenances,
rights, and privileges thereunto belonging or in any manner appertaining
including, but not limited to the following: all rents, issues and profits
thereof; all water and water rights (including, but not limited to, rights to
surface  ground and stored water and water rights claims, applications, permits,
licenses and stock) of every kind and nature that may be appurtenant thereto or
which run with, extend to or otherwise benefit the Claims; all mines, minerals,
lodes, ledges and veins within the boundary lines of mining claims comprising
the Claims, their dips, spurs and extralateral rights; all minerals of every
kind and character, whether base, precious, metallic, nonmetallic or otherwise,
lying in, on or under the Claims; all severed ore, equipment, pl ants, fixtures,
machinery personal property and other improvements which may be situated on the
surface of or located within the Claims; all rights-of-way, tunnel rights,
adits, drifts, shoots, easements, permits, licenses, permission and other
authorizations affecting access to the Claims or the right to conduct operations
therein and thereon (collectively, the "Property").




TO HAVE AND TO HOLD all and singular the said Claims and Property unto Grantee
and to Grantee's successors and assigns forever.




IN WITNESSW HEREOF, Grantor has executed this Instrument as of the 20th day of
June, 2012.




Martin Clemets

An Individual




By:  /s/ Martin Clemets




STATE OF WASHINGTON)

                 ):ss

COUNTY OF SPOKANE )




I, Timothy Kuh, a Notary for the State of Washington, hereby certify that I know
or have satisfactory evidence that Martin Clemets is the person who appeared
before me, and that said person acknowledged that he signed this instrument, on
oath stated that he was authorized to execute the instrument and acknowledged it
to be free and voluntary act of such party for the uses and purposes mentioned
in the instrument.

Dated: June 20, 2012

Seal or Stamp

Signature /s/ Timothy Kuh

Notary Public in and for the State of Washington

Residing at: Spokane, Washington

My Commission Expires: May 4, 2013











--------------------------------------------------------------------------------

EXHIBIT A to QUITCLAIM DEED

 

NAME

Locator

Claim Date

Stevens County Filing Date

County Recorder Number

1.

MK 9

Martin Clemets

5/2/2012

5/3/2011

2012 0003505

2.

MK 11

Martin Clemets

5/2/2012

5/3/2011

2012 0003506

3.

MK 12

Martin Clemets

5/2/2012

5/3/2011

2012 0003507

4.

MK 13

Martin Clemets

5/2/2012

5/3/2011

2012 0003508

5.

MK 16

Martin Clemets

5/2/2012

5/3/2011

2012 0003509

6.

MK 18

Martin Clemets

5/2/2012

5/3/2011

2012 0003510

7.

MK 19

Martin Clemets

5/2/2012

5/3/2011

2012 0003511

8.

MK 20

Martin Clemets

5/2/2012

5/3/2011

2012 0003512

9.

MK 21

Martin Clemets

5/2/2012

5/3/2011

2012 0003513

10.

MK 22

Martin Clemets

5/2/2012

5/3/2011

2012 0003514

11.

MK 24

Martin Clemets

5/2/2012

5/3/2011

2012 0003515

12.

MK 26

Martin Clemets

5/2/2012

5/3/2011

2012 0003516

13.

MK 28

Martin Clemets

5/2/2012

5/3/2011

2012 0003517

14.

MK 39

Martin Clemets

5/2/2012

5/3/2011

2012 0003518

15.

MK 40

Martin Clemets

5/2/2012

5/3/2011

2012 0003519






